DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on January 18, 2022, has been entered. Claims 1-20 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 4 and 16, it is unclear whether “at least one light-emitting diode (LED)” (claim 4, lines 2-3; claim 16, lines 2-3) is the “source of visible light” now recited in independent claims 1 and 12. For the purpose of examination, claims 4 and 16 will be interpreted in view of Applicant’s disclosure to mean that the source of visible light is at least one light-emitting diode. Claims 5 and 6 are rejected in view of their dependency from claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7-8, 12-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart (US Patent No. 10,406,420, hereinafter Barnhart) in view of Mullen (US Patent No. 7,594,859, hereinafter Mullen) and Hall (US Patent No. 3,434,720, hereinafter Hall).
Regarding claim 1, Barnhart discloses a method for a golf putting game (Figs. 2A-B; col. 7, lines 4-13, “in which a series of portable lighting apparatuses 100 are installed on the practice putting green 124” and set to emit different colors), comprising: providing a putting green (124) defining a putting surface (Fig. 2A); providing a plurality of putting cups (cup 122 in hole 123, Figs. 2A-B, for each of the series of lighting apparatuses 100 installed on the green 124 as described at col. 7, lines 4-13) with each putting cup (122) positioned at a different location on the putting surface of the putting green (col. 7, lines 4-13, for series of apparatuses 100 installed on green 124); providing each putting cup (122) with an interior core (base 104, inserted into interior of cup 122, Figs. 2A-B) that is removable from putting cup (122) with the putting cup (122) disposed within the putting surface of the putting green (124, Figs. 2A-B); and providing a source of visible light (bulb 107, Fig. 1B; col. 5, lines 1-9) for illuminating each putting cup with a preselected color of visible light (col. 7, lines 5-13; e.g., white and blue).
Barnhart differs from the claimed invention in that Barnhart does not teach providing the interior core with the source of visible light (instead providing the light source 107 in an elevated light assembly 102, Fig. 1); and Barnhart does not teach assigning each putting cup a 
However, with respect to the interior core, Mullen teaches providing a putting cup (10, Figs. 1-2; col. 2, lines 9-13) with an interior core (cup insert 14 with attached light source 16; col. 3, lines 6-14) that is removable from the putting cup (10) with the putting cup (10) disposed within the putting surface of a putting green (via channels and grooves 22, Fig. 2; col. 2, lines 30-35; col. 3, lines 10-12, 25-27, and 30-31); and providing the interior core (14, 16) of the putting cup (10) with a source of visible light (light source 16 with light bulb 40; col. 2, lines 55-56) for illuminating the putting cup (10) with a preselected color of visible light (col. 3, lines 11-14). Mullen teaches that providing the light source in the removable interior core is preferable to illuminating a putting cup from above, because illumination from above (as in Barnhart) results in shadows cast over and around the putting cup and impedes visibility of the cup. (See Mullen, col. 1, lines 10-30, describing Mullen as an improvement over Franks, which is similar to Barnhart; compare Franks, Fig. 5, and Barnhart, Fig. 2A.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Barnhart by providing the source of visible light in the removable interior core, as taught by Mullen, instead of in an elevated light assembly, in order to improve the illumination of the putting cups by eliminating shadows cast over and around the putting cups (Mullen, col. 1, lines 10-30).
With respect to assigning points, in the art of golf putting games, Hall teaches assigning each of a plurality of putting cups (e.g., cups 1, 2, 5, 9, and 15, Fig. 1) a preselected number of base points for scoring the golf putting game that corresponds to a preselected color of the 
Regarding claim 2, the modified Barnhart teaches the claimed invention substantially as claimed, as set forth above for claim 1. Hall further teaches providing five cups (e.g., cups 1, 2, 5, 9, and 15, Fig. 1) each having one of five preselected colors (gold, silver, white, blue, and red; col. 1, line 59-col. 2, line 2) and each assigned one of five predetermined numbers of base points (1, 2, 3, 4, and 6 points; col. 1, line 59-col. 2, line 2). When modifying Barnhart in view of Hall as discussed above, it would have been obvious to one of ordinary skill in the art to provide five of the putting cups each illuminated by one of five preselected colors (e.g., using RGB LED’s as taught by Barnhart which are controllable to emit any desired color; see Barnhart, col. 6, line 64-col. 7, line 13) and each assigned one of five predetermined number of base points, as suggested by Hall, in order to enhance the enjoyment and competitiveness of the game while affording training in the art of putting as discussed above (see Hall, col. 1, lines 24-28).
Regarding claim 3, the modified Barnhart teaches the claimed invention substantially as claimed, as set forth above for claim 1. Hall further teaches assigning five putting cups (e.g., 
Regarding claim 7, the modified Barnhart teaches the claimed invention substantially as claimed, as set forth above for claim 1. Barnhart further teaches (Figs. 2A-B; col. 8, lines 44-51) providing each putting cup (122) with an exterior housing (122) having a first receiver (cylindrical receptacle 170) on the exterior housing (122) and a second receiver (plug 148) on the interior core (104) for engaging the second receiver (148) with the first receiver (170) to removably attach the interior core (104) to the exterior housing (122; col. 8, lines 44-50).
Regarding claim 8, the modified Barnhart teaches the claimed invention substantially as claimed, as set forth above for claim 1. Barnhart further teaches (Figs. 2A-2B) providing each putting cup (122) with an exterior housing (122) having a cylindrical sleeve (166; col. 8, lines 34-35) and an annular lower end cap (support wall 167; col. 8, lines 36-37) that is attached to the sleeve (166) and comprises a first receiver (cylindrical receptacle 170; col. 8, lines 40-42) for 
Regarding claim 12, Barnhart discloses a method of scoring a golf putting game (Figs. 2A-B; col. 7, lines 4-13, “in which a series of portable lighting apparatuses 100 are installed on the practice putting green 124” and set to emit different colors), comprising: providing a putting green (124) defining a putting surface (Fig. 2A); providing a plurality of putting cups (cup 122 in hole 123, Figs. 2A-B, for each of the series of lighting apparatuses 100 installed on the green 124 as described at col. 7, lines 4-13) with each putting cup (122) positioned at a different location on the putting surface of the putting green (col. 7, lines 4-13, for series of apparatuses 100 installed on green 124) and disposed within the putting surface of the putting green (see Fig. 2A); providing each putting cup (122) with an interior core (base 104 inserted into interior of cup 122, Figs. 2A-B) that is removable from the putting cup (122) with the putting cup (122) disposed within the putting surface of the putting green (124, Figs. 2A-B); and illuminating each putting cup (col. 5, lines 1-9, by light emitted downward from bulbs 107 of lighting assembly 102) with a preselected color of visible light (col. 7, lines 5-13; e.g., white and blue).
Barnhart differs from the claimed invention in that Barnhart does not teach providing the interior core with the source of visible light (instead providing the light source 107 in an elevated light assembly 102, Fig. 1); and Barnhart does not teach assigning each putting cup a predetermined number of base points for scoring the golf putting game that corresponds to the preselected color of the putting cup. 
However, with respect to the interior core, Mullen teaches providing a putting cup (10, Figs. 1-2; col. 2, lines 9-13) with an interior core (cup insert 14 with attached light source 16; 
With respect to assigning points, in the art of golf putting games, Hall teaches assigning each of a plurality of putting cups (e.g., cups 1, 2, 5, 9, and 15, Fig. 1) a predetermined number of base points for scoring the golf putting game that corresponds to a preselected color of the putting cup (col. 1, line 59-col. 2, line 2; cup 1 having the color gold and a value of 1; cup 2 having the color silver and a value of 2; cup 5 having the color white and a value of 3; cup 9 having the color blue and a value of 4; cup 15 having the color red and a value of 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Barnhart by assigning each putting cup a 
Regarding claims 13 and 14, the modified Barnhart teaches the claimed invention substantially as claimed, as set forth above for claim 12. With respect to claim 13, Barnhart further teaches a player of the golf putting game selects one of the plurality of putting cups (col. 7, lines 5-13, e.g., the cup illuminated white) and makes at least one putting stroke to putt a putting ball into the putting cup selected by the player. Likewise, Hall also teaches a player of the golf putting game selects one of the putting cups (e.g., gold cup No. 1; col. 2, lines 20-28) and makes at least one putting stroke to putt a putting ball into the putting cup selected by the player. With respect to claims 13 and 14, the limitation “wherein a player score for the player is determined by the predetermined number of base points assigned to the putting cup selected by the player and the number of putting strokes made by the player to putt the putting ball into the cup selected by the player” in claim 13, and the similar limitation “determining a player score for each putting green from the predetermined number of base points assigned to a putting cup selected by a player and a number of putting strokes made by the player to putt a putting ball into the putting cup selected by the player” in claim 14, is a mental step capable of performance in the human mind. 
In the decision of the Patent Trial and Appeal Board in the parent application Serial No. 15/817,299, mailed May 28, 2019, see pg. 3-4, the Board cited the following case law with respect to obviousness analysis of claim limitations directed to mental steps: “Because claim Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prod. IP Ltd., 890 F.3d 1024, 1033 (Fed. Cir. 2018); accord In re Lundberg, 197 F.2d 336, 339 (CCPA 1952) (finding claim term “interpreting the cumulative information thus obtained,’ involves a purely mental step which can nowise lend patentability to the claims”); In re Venner, 262 F.2d 91, 95 (CCPA 1958) (holding that “[p]atentability cannot be predicated upon a mental step”). The Board concluded that steps with respect to calculating a score (similar to the steps of determining a score as now claimed) are not entitled to patentable weight because they are a mental process that is not used for anything further in the claims, and the content of the information (i.e., the determination of the score) does not change the method recited in the claim. Therefore, the examiner finds that the limitations of claims 13 and 14 with respect to determining a player score from the predetermined number of base points and a number of putting strokes, which are substantially the same as those considered by the Board as discussed above, are mental steps that lack patentable weight.
Regarding claim 15, the modified Barnhart teaches the claimed invention substantially as claimed, as set forth above for claim 12. Hall further teaches providing five cups (e.g., cups 1, 2, 5, 9, and 15, Fig. 1) each having one of five preselected colors (gold, silver, white, blue, and red; col. 1, line 59-col. 2, line 2) and each assigned one of five predetermined numbers of base points (1, 2, 3, 4, and 6 points; col. 1, line 59-col. 2, line 2). When modifying Barnhart in view of Hall as discussed above, it would have been obvious to one of ordinary skill in the art to provide five putting cups each illuminated by one of five preselected colors (e.g., using RGB LED’s as taught by Barnhart which are controllable to emit any desired color; see Barnhart, col. 6, line 
Regarding claim 17, the modified Barnhart teaches the claimed invention substantially as claimed, as set forth above for claim 12. Barnhart further teaches (Figs. 2A-B; col. 8, lines 44-51) providing each putting cup with an exterior housing (122) comprising a first receiver (cylindrical receptacle 170) and providing a second receiver (plug 148) on the interior core (104) for engaging the first receiver (170) to removably attach the interior core (104) to the exterior housing (122; col. 8, lines 44-50).
Regarding claim 18, the modified Barnhart teaches the claimed invention substantially as claimed, as set forth above for claim 17. Barnhart further teaches (Figs. 2A-B) providing the exterior housing (122) with a cylindrical sleeve (166; col. 8, lines 34-35) and an annular lower end cap (support wall 167; col. 8, lines 36-37) that is attached to the sleeve (166) and comprises the first receiver (170) for engaging the second receiver (148) on the interior core (104) to removably attach the interior core (104) to the exterior housing (122; col. 8, lines 44-51).
Claims 4-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart in view of Mullen and Hall, in further view of Burkart (US Patent No. 8,864,333, hereinafter Burkart).
Regarding claims 4 and 16, the modified Barnhart teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 12, respectively. Barnhart further teaches the source of visible light includes at least one light-emitting diode (bulbs 107, col. 6, lines 64-65, “e.g., LEDs”) and at least one battery (144, col. 7, lines 25-26) for illuminating the 
Regarding claims 5 and 6, the modified Barnhart teaches the claimed invention substantially as claimed, as set forth above for claim 4. Barnhart further teaches the at least one battery (144, Fig. 1B) is a rechargeable battery (col. 7, line 26) (claim 5), specifically a lithium polymer rechargeable battery (col. 7, lines 26-29, “lithium ion polymer (Li-ion polymer)”) (claim 6).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart in view of Mullen and Hall, in further view of Browne (US Patent No. 5,180,162, hereinafter Browne).
Regarding claims 9 and 19, the modified Barnhart teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 17, respectively. Barnhart further .
Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart in view of Mullen and Hall, in further view of Franks (US Patent No. 5,445,373, hereinafter Franks).
claim 10, the modified Barnhart teaches the claimed invention substantially as claimed, as set forth above for claim 1. Mullen further teaches (Fig. 2) providing the interior core (14, 16) with a cover (lens 44; col. 2, lines 56-58) made of a light-transmissive material. Mullen does not explicitly teach that the cover/lens (44) is translucent. However, in the art of illuminated putting cups, Franks teaches that a translucent material (col. 8, lines 31-32, “translucent”) was known prior to Applicant’s invention to be suitable for a lens (80, Fig. 3B) covering a light source (88, 90). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Barnhart by selecting a translucent material as taught by Franks for the cover of the interior core, in order to diffuse light from the light source for evenly illuminating the putting cup.
Regarding claim 11, the modified Barnhart teaches the claimed invention substantially as claimed, as set forth above for claim 10. Mullen further teaches providing the interior core (14, 16, Fig. 2) with a base (36; col. 2, lines 55-56) that is removably attached to the cover (44; col. 2, lines 56-63, via sealing ring 46 and screws) and configured for housing electronics (e.g., including battery 48 and associated wiring, Fig. 2; col. 2, lines 64-65).
Regarding claim 20, the modified Barnhart teaches the claimed invention substantially as claimed, as set forth above for claim 12. Mullen further teaches (Fig. 2) providing the interior core (14, 16) with a cover (lens 44; col. 2, lines 56-58) made of a light-transmissive material, and a base (36; col. 2, lines 55-56) that is removably attached to the cover (44; col. 2, lines 56-63, via sealing ring 46 and screws) and configured for housing electronics (e.g., including battery 48 and associated wiring, Fig. 2; col. 2, lines 64-65). Mullen does not explicitly teach that the cover/lens (44) is translucent. However, in the art of illuminated putting cups, Franks teaches .
Response to Arguments
Applicant's arguments filed January 18, 2022, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Barnhart teaches away from illuminating the putting cup itself because Barnhart notes that prior art illuminated cups require the cups to be removed from the hole to be recharged and swapped with standard cups for daytime use (Barnhart, col. 1, lines 25-35), the examiner notes that the court has held that something that is known or obvious does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). In this case, internally illuminated putting cups are known in the art. The use of known internally illuminated putting cups does not become patentable simply because they are described by Barnhart as somewhat inferior to Barnhart’s elevated light assembly for illuminating a golf hole. In addition, Mullen (relied on in the current rejection in view of Applicant’s amendment) would appear to avoid the difficulties associated with other prior art illuminated cups, because Mullen’s light source and battery are provided in a removable insert (Mullen, col. 2, lines 30-35; col. 3, lines 6-15 and 25-35), so that the cup itself 
In response to Applicant’s argument that Hall’s scoring method is different from Applicant’s scoring method which is based on a number of putting strokes and the base points assigned to the putting cup, the examiner notes for clarity that these features are not recited in claims 1 and 12, but are recited in claims 13 and 14. With respect to claims 13 and 14, the examiner notes that the scoring steps were determined by the Patent Trial and Appeal Board in the parent application Serial No. 15/817,299 (see pg. 3-4 of decision mailed May 28, 2019) to be mental steps that are not entitled to patentable weight, as discussed in detail above in the rejection of claims 13 and 14 under 35 USC 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 2, 2022/